386 U.S. 281
87 S. Ct. 1038
18 L. Ed. 2d 48
Stanley Ray DAVISv.CALIFORNIA.
No. 157, Misc.
Supreme Court of the United States
March 13, 1967

Stanley Ray Davis, pro se.
Thomas C. Lynch, Atty. Gen. of California, and Edward P. O'Brien and James A. Aiello, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the District Court of Appeal of California, First Appellate District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824.


2
Mr. Justice STEWART would grant certiorari, vacate the judgment, and remand for reconsideration in light of the views stated in his opinion concurring in the result in Chapman v. State of California, 386 U.S., at 42, 87 S.Ct., at 837.